                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         Civil Action No.: 2:19-CV-37

 BILLY JOE BREWSTER, JR.,                   )
 LARRY E. NORMAN, and                       )
 THOMAS L. HILL, on behalf of               )
 themselves and others similarly            )
 situated,                                  )
                                            )
               Plaintiffs,                  )            COMPLAINT FOR
                                            )        DECLARATORY RELIEF,
 v.                                         )         INJUNCTION, AND FOR
                                            )          ATTORNEY FEES FOR
 PHILLIP E. BERGER, in his                  )      VIOLATION OF CIVIL RIGHTS
 official capacity as Speaker Pro           )          UNDER SECTION 1983
 Tempore of the North Carolina              )
 Senate; TIMOTHY K. MOORE,                  )
 in his official capacity as Speaker        )
 of the North Carolina House of             )
 Representatives, DAMON                     )
 CIRCOSTA. STELLA                           )
 ANDERSON, JEFF CARMON                      )
 III, DAVID C. BLACK , KEN                  )
 RAYMOND AND KAREN                          )
 BRINSON BELL, in their official            )
 capacities as officers or members          )
 of the North Carolina State Board          )
 of Elections,                              )
                                            )
               Defendants.                  )

       NOW COME the Plaintiffs, by and through undersigned counsel, and complaining

of Defendants, do hereby allege as follows:

                                    INTRODUCTION

       This is a complaint for declaratory and injunctive relief under Section 1983 of the

Civil Rights Act of 1964 for violation of the right to vote and participate in an electoral

structure to protect the integrity of the election process. The Plaintiffs are voters and a



          Case 2:19-cv-00037-D Document 1 Filed 10/31/19 Page 1 of 25
candidate in the upcoming primary elections for congress in North Carolina. North

Carolina voters have been subjected to a decade of lawsuits regarding their election

districts. This litigation has instituted a dizzying array of actual and threatened last-

minute changes to the election process. (A listing of the cases is provided below.)

       In the elections of 2016, a three-judge panel in Greensboro in Harris vs. McCrory,

159 F. Supp. 3rd 600 (MDNC, 2016) required the North Carolina General Assembly to

redraft the congressional districts for the 2016 Congressional Elections. This remedial

action led to the passage of Session Law 2016-1 promulgating new congressional

districts. Subsequently, the maps were approved and modified then used for the 2018

congressional elections and current congressional incumbents were elected under these

maps. In Common Cause vs. Rucho, (No. 18-422, 588 U.S. ___, 139 S.Ct. 2484

(2019)). Plaintiffs brought a political gerrymandering case claim challenging the

congressional districts under novel political science theories regarding “fairness” of the

congressional districts. However, on June 30, 2019, the United States Supreme Court

held such claims to be non-justiciable and rejected the novel political science theories

advanced therein and adopted by the district court as a justiciable ground for federal

equal protection challenges. On November 18, 2018, in Common Cause vs Lewis (18

CVS 14001), a different set of voters filed a state action challenging only state legislative

districts against the defendant Board and the State Legislature using substantially similar

political science theories rejected by the Supreme Court in Rucho, claiming the

Constitution of North Carolina permitted such claims and theories. These theories were

successful and resulted in a judgment issued on September 3, 2019 in which the North

                                               2
           Case 2:19-cv-00037-D Document 1 Filed 10/31/19 Page 2 of 25
Carolina Legislature redrew state legislative districts to eliminate partisan

gerrymandering. On September 27, 2019, new plaintiffs have filed a state constitutional

political gerrymandering claim to the districts drawn as a remedy provided to the

plaintiffs in Harris vs Lewis (19 CVS 12667). A preliminary injunction has been entered

forbidding the State Board or the Legislative Defendants to use the 2016 plan for

elections in 2018. (A copy of the Preliminary Injunction is attached hereto as Exhibit 1

and incorporated herein as if fully set out.)

       Plaintiffs and those whom they associate have a right to vote for candidates for

congress arising under the Article I of the United States Constitution. This right to vote

is “the right to participate in an electoral structured to protect the integrity of the electoral

process. Burdick vs. Takuski, 504 U.S. 428, 442 (1972).

       The plaintiffs, and the candidates they support, have relied upon the federal

decision in Cooper vs Harris, 581 U.S. ___, 137 S. Ct. 1455 (2017), and Harris vs.

McCrory, Id. to base their political associations and begin campaigns including

fundraising and electioneering for congress since the elections started in 2016. The

political parties for example, organize themselves based upon congressional districts

which recruit candidates and fundraise for congress. Candidates, should they become

congressmen, provide constituent services based upon their residences within the

congressional districts so that voters can hold congressmen accountable for their actions.

Candidates communicate with voters based upon voter lists which have been geocoded to

reflect the congressional district in which the voter lives. Candidates have been

communicating with these voters based upon these lists for many months and have


                                                3
           Case 2:19-cv-00037-D Document 1 Filed 10/31/19 Page 3 of 25
expended large amounts of money and resources in these communications. Voters in

these districts have received these communications and have become familiar with

potential candidates in their districts. Likewise, noncandidate committees have also been

engaged in expenditures inside of these districts communicating directly with voters in

associating specific candidates with issues which the noncandidate committees support.

Thus, these parties and others, electioneer and campaign based upon the congressional

maps as passed by the General Assembly in 2016. For example, Plaintiff Brewster has

established a campaign committee, hired consultants, published videos solicited

donations and communicated directly with identified voters within his district in his effort

to become a party nominee in the March, 2020 primary. Voters receive almost all of their

information regarding who the candidates are in the district and the positions associated

with them from the candidates themselves and from various non-candidate committees.

This direct communication with the voters relies upon an accurate list of geocoded voters

within a district provided by the North Carolina State Board of Elections. Under the

current schedule, and with the changes contemplated in the congressional map, the State

Board will be unable to provide political organizations such a list until mere weeks before

votes will begin to be received by the State Board. This is simply not an adequate amount

of time in which to engage in this crucial campaign communication process. Broader

based communication methods are also affected. Advertising needs to be purchased well

in advance of its publication or broadcast date. As the date becomes closer, there is less

advertising time and space available and it becomes more expensive. However, many of

these decisions cannot be made in a timely fashion due to the fact the candidates and


                                             4
          Case 2:19-cv-00037-D Document 1 Filed 10/31/19 Page 4 of 25
committees are unaware of the configurations of the districts. The financial ability to

communicate is also directly affected, many candidate contributions, if not most, are

solicited and provided from individuals who live within the district. Contributors are less

likely to contribute if they do not know whether they will be able to vote for that

candidate in the upcoming election. Other contributors are more or less likely to

contribute based on the perceived likelihood of the candidates’ success. Confusion as to

the configuration of the districts inhibits the candidates’ ability to raise funds with which

to engage in the crucial communication process. Placing this process on pause will leave

far too little time for candidates and noncandidate committees to adequately

communicate with the voters prior to votes being received.

       This effect on the candidate and noncandidate committees directly affects the

rights of the individual voters. The voters have been receiving communications from

these committees for some months now based upon the current configurations of the

congressional districts. The voters have identified candidates who they support or are

considering supporting, who they believe are running in the districts in which they vote.

They have identified these candidates in large part based upon what they perceive as

candidate support of issues which the voter also supports. These decisions by the voters

are largely based upon the communications they have received from the candidate and

noncandidate committees. Moving blocks of voters from districts where they have

already received substantial amounts of communication from candidate and noncandidate

committees will significantly confuse the voters particularly when they are essentially

denied that same level of communication regarding the candidates and issues in the new


                                              5
          Case 2:19-cv-00037-D Document 1 Filed 10/31/19 Page 5 of 25
districts to which they are moved. This is the essence of voter confusion and can only be

eliminated by maintaining the stability of the election process in the period immediately

preceding an election. Ironically, the North Carolina Supreme Court has already

recognized this factual predicate in Pender County v. Bartlett, 361 N.C. 491, 510 (2007)

“We also realize that candidates have been preparing for the 2008 election in reliance

upon the districts as presently drawn. Accordingly, to minimize disruption to the ongoing

election cycle, the remedy explained above shall be stayed until after the 2008 election.”

This decision by the North Carolina Supreme Court was determined over seven months

prior to the scheduled primary election not mere weeks as is the case here.

       The United States Constitution Article I, Section 4 grants to the state legislatures

the power to establish the time, manner and place of elections, which the state legislature

has done in passing Session Law 2018-21 to change the primary dates for elections as

March 3, 2020 and the filing deadlines beginning on December 2, 2019 and ending on

December 20, 2019. Early voting and the first ballots cast will begin on January 13,

2020. Furthermore, the North Carolina Board of Elections has previously stated that it

must have final redistricting maps prior to December 5, 2019 in order to have the ability

to properly geocode voters into their districts prior to January 13, 2020. The United

States Supreme Court has recognized in Purcell vs. Gonzales, 549 U.S. 1 (2006), the

principle that late changes to the election process will, at a certain point, rise to a level

that the confusion engendered will violate the voters and candidates rights assured under

the due process and equal protection clauses as well as the First Amendment of the

United States Constitution. Plaintiffs assert that in North Carolina this point has already


                                               6
           Case 2:19-cv-00037-D Document 1 Filed 10/31/19 Page 6 of 25
been passed and request the court issue a declaratory judgment to protect the integrity of

the electoral process and to enjoin the defendants from making any significant changes to

the election procedures which fails to comport with this federal standard.

                                        PARTIES

       1.     Plaintiff Larry E. Norman is a registered voter who regularly

participates in primary and general elections, donates to political candidates and

associates with others to support and Campaign for candidates for the Congress of

the United States from North Carolina. Mr. Norman resides in the Eastern District

of North Carolina in Nash County and is an attorney licensed to practice law in the

State of North Carolina. Mr. Norman resides in the Eastern District of North

Carolina.

       2.     Billy Joe Brewster, Jr. is a registered voter who regularly participates

in primary and general elections, donates to political candidates and associates

with others to support and campaign for candidates for the Congress of the United

States from North Carolina. He is an announced candidate for election to Congress

in the 12 th Congressional District and plans to file for this office on or about

December 2, 2019, when the filing period opens and to run in the primary elections

to be held in March 2020.

       3.     Plaintiff Thomas L. Hill is a registered voter who regularly

participates in primary and general elections, donates to political candidates and

associates with others to support and campaign for candidates for the Congress of



                                             7
            Case 2:19-cv-00037-D Document 1 Filed 10/31/19 Page 7 of 25
the United States from North Carolina. Mr. Hill resides in the Eastern District of

North Carolina.

      4.     The Plaintiffs bring this complaint on behalf of themselves and those

residents, voters and taxpayers that associate with them and are similarly situated

and those persons who exercise their rights to free speech, right to petition, right to

enjoy open courts and otherwise associate with them to elect candidate for

congress and other officials.

      5.     Defendant Timothy K. Moore is the Speaker of the North Carolina

House of Representatives. Defendant Moore is sued in his official capacity only.

      6.     Defendant Philip E. Berger is the President Pro Tempore of the North

Carolina Senate. Defendant Berger is sued in his official capacity only.

      7.     Defendant Damon Circosta is the Chairman of the State Board of

Elections (hereinafter “State Board”) and is sued in his official capacity only.

      8.      Defendants Stella Anderson, Jeff Carmon III, David C. Black and

Ken Raymond are members of the State Board and are sued in their official

capacity only.

      9.     Defendant Karen Brinson Bell is the executive director of the State

Board and is sued in her official capacity only.




                                           8
           Case 2:19-cv-00037-D Document 1 Filed 10/31/19 Page 8 of 25
       10.     Josh Stein is the Attorney General of North Carolina and is not a

defendant but is being served to give notice of this civil action pursuant to federal

law.

       11.     The North Carolina State Board of Elections is an independent agency

of the State of North Carolina and it and its officials are responsible for conducting

elections throughout North Carolina, including for the election to Congress. Its

principal office is in Wake County, North Carolina

       12.     No Plaintiff in this action has been a party in any of the matters

previously decided by state or federal courts and their specific, individualized

interests in the integrity of the elections were not adequately addressed in the

current state litigation. Plaintiffs make no claim that the current redistricting plan

as enacted by the General Assembly is unconstitutional.

                                    JURISDICTION

       13.     This action in part arises under the Elections Clause of Article II and

the First, Fifth and Fourteenth Amendments to the United States Constitution, the

Federal Declaratory Judgment Act, 42 U.S.C. Section 1983 and the All Writs Act,

28 U.S.C. Section 1651,

       14.     This court has jurisdiction over this action pursuant to 28 U.S.C.

Sections 1331, 1243(a)(3), 1357 and 1367.

       15.     This court has authority to issue declaratory and injunctive relief

pursuant to 28 U.S.C. Sections 2201 and 2202.


                                            9
             Case 2:19-cv-00037-D Document 1 Filed 10/31/19 Page 9 of 25
      16.    Venue in this district is proper pursuant to 28 U.S.C. Section 1391(b).

      17.    This matter involves an actual case or controversy arising under

federal law and the United States Constitution as set forth below.

      18.    Defendant does not possess immunity under the Eleventh Amendment

of the United States Constitution because of its direct role in enforcing the election

laws of North Carolina.

      19.    This matter is timely and ripe for determination in that the filing for

election is less than 40 days away and is necessary to allow an orderly election

process. Crucial electoral decisions of potential contestants and voters including

the Plaintiffs and those similarly situated have to be made in the next few weeks.

Unless this court intervenes these decisions will be required to be made with

inadequate information which will degrade the electoral process in violation of the

Plaintiffs and those similarly situated constitutional rights under the First and

Fourteenth Amendments. These decisions will need to be made by candidates with

respect to the December filing of notices of candidacy, as well as by voters for the

election to be conducted from January 13 to March 3 of 2020. Intervention to

prevent violation of civil rights actions are an expressly authorized exception to the

Anti-Injunction Act, 38 U.S.C. Section 2283.

      20.    The Plaintiffs are electors in North Carolina federal elections and

have standing to bring this action on behalf of themselves and similarly situated




                                          10
         Case 2:19-cv-00037-D Document 1 Filed 10/31/19 Page 10 of 25
citizens. They and those similarly situated are personally aggrieved by any changes

at this late date in at least one of the following ways:

      A.      Abridging the Plaintiffs the right to vote by creating an election

              structure which does not insure electoral integrity.

      B.      Abridging Plaintiffs right to free speech and associate by so

              shortening the campaign times available that candidates and others do

              not have sufficient time to campaign and fundraise or to effectively

              communicate with the voters.

      C.      Abridging the Plaintiffs right to free speech and association by so

              shortening the campaign times available that voters are unable receive

              adequate information based on a reasonable opportunity to

              communicate so as to make an informed choice in the casting of their

              ballot.

      D.      Violating voters and potential candidates rights to equal protection by

              being moved from their current districts to districts where they have

              no familiarity with the candidates and potential candidates within that

              district, these voters are at a substantial disadvantage to those voters

              who have remained in the district and have a more complete

              opportunity to identify and communicate with candidates and issue-

              based committees regarding the candidates and their new districts.




                                           11
           Case 2:19-cv-00037-D Document 1 Filed 10/31/19 Page 11 of 25
       E.       Abridging minimum electoral due process to candidates, parties, and

                the public so that the voters will have adequate notice of when the

                actual elections process will begin.

       F.       Impairing the ability of candidates to raise funds when districts are

                uncertain and donors cannot assess a candidates’ chances of election.

                                          FACTS

             History of Recent Election Litigation in North Carolina 2010 to 2019

       21.      Following the return of the 2010 decennial census, the North Carolina

Legislature enacted Session Law 2011- 40, known as the “Rucho-Lewis Congress 3”

plan. This plan was used in the 2012 and 2014 elections to congress. Following its

enactment, this plan and successive plans have been the subject of state and federal

litigation set forth hereinafter.

                                     Dickson vs Rucho

       22.      On 3 November 2011, Margaret Dickson and forty-five other registered

voters filed a complaint, asking the state courts to declare Rucho-Lewis Congress Plan 3

invalid on both constitutional and statutory grounds. On 4 November 2011, the North

Carolina State Conference of Branches of the NAACP and others filed a complaint

seeking similar relief, subsequently a panel of three superior court judges convened to

hear these actions, pursuant to N.C.G.S. § 1267.1. On 19 December 2011, the three-judge

panel ("the trial court") consolidated these cases. Throughout the Dickson case, Plaintiffs

contended North Carolina was afflicted with legally significant racially polarized voting


                                             12
            Case 2:19-cv-00037-D Document 1 Filed 10/31/19 Page 12 of 25
and the state court so found. This case is hereinafter referred to as Dickson vs. Rucho

litigation.

       23.       The election of congress in November 2012 was held using the Rucho-

Lewis Congress 3 redistricting plan.

       24.       Dickson vs Rucho was tried on June 4 and 5, 2013, and subsequently on 8

July 2013, the trial court issued its unanimous "Judgment and Memorandum of Decision"

denying plaintiffs' relief. Plaintiffs appealed and the North Carolina Supreme Court.

       25.       The election of congress in November 2014 was held using the Rucho-

Lewis Congress 3 Plan.

       26.       The North Carolina Supreme Court affirmed the judgment of the three-

judge panel's ruling. Dickson v. Rucho, 367 N.C. 542, 766 S.E.2d 238 (2014).

       27.       The plaintiffs appealed the state supreme court’s ruling to the U.S. Supreme

Court, the Supreme Court vacated the North Carolina Supreme Court's opinion and

remanded the case to the North Carolina Supreme Court for further consideration in light

of its recent decision in Alabama Legislative Black Caucus v. Alabama, ___ U.S. ___,

135 S.Ct. 1257, 191 L.Ed.2d 314 (2015) (Alabama). Dickson v. Rucho, ___ U.S. ___,

135 S.Ct. 1843, 191 L.Ed.2d 719 (2015) (mem.). On remand, North Carolina’s Supreme

Court again affirmed the trial court’s rulings, Dickson v. Rucho, 781 S.E.2d 404 (2015).




                                              13
              Case 2:19-cv-00037-D Document 1 Filed 10/31/19 Page 13 of 25
       28.    The Plaintiffs again filed for certiorari which was granted and

subsequently, the United States Supreme Court vacated the judgment and remanded the

case for further consideration in light of Cooper v. Harris, 581 U.S. ___ (2017).

       29.    On February 11, 2018, the Wake County state three judge panel entered a

judgment in the case stating that challenged districts in the 2011 congressional and

legislative plan were unconstitutional but holding that no further remedy could be offered

by the court since the 2011 maps had already been redrawn. The court declared all of the

plaintiffs’ remaining claims moot.


                                     Harris vs McCrory

       30.    Concurrently with the Dickson case, Plaintiffs David Harris and others

brought a federal court action on October 24, 2013, alleging, among other things, that

North Carolina used the VRA’s section 5 preclearance requirements as a pretext to pack

African–American voters into North Carolina’s Congressional Districts 1 and 12, and

reduce those voters' influence in other districts. Plaintiffs sought to enjoin the State from

conducting elections for the U.S. House of Representatives based on the 2011 enacted

First and Twelfth Congressional Districts. Id. at 19. A three-judge panel was appointed

and after a three-day bench trial which began on October 13, 2015, the court found for

the plaintiffs. Plaintiffs in Harris asserted and the court found there was no legally

significant racially polarized voting.




                                             14
          Case 2:19-cv-00037-D Document 1 Filed 10/31/19 Page 14 of 25
       31.    On February 5, 2016, the plan struck down the 2011 Plan as racially

gerrymandered in violation of the Fourteenth Amendment’s Equal Protection Clause. See

Harris v. McCrory, 159 F. Supp. 3d 600 (M.D.N.C. 2016).

       32.    The 2016 remedial plan was not used until the election of 2018.

       33.    Following the courts order the General Assembly enacted on February 19,

2016, Session Law 2016-1 a contingency plan pending the States appeal of the three judge

panel’s decision. Probable jurisdiction was noted in June 2016, and argument was heard

in the United States Supreme Court on December 5, 2016.

                               Covington v North Carolina

       34.    In a lawsuit filed in May 2015, thirty-one North Carolina voters sued the

state board of elections, contending that Republican lawmakers had packed African-

American voters into nine Senate districts and 19 House districts in violation of the Equal

Protection Clause of the Fourteenth Amendment. In August 2016, the panel unanimously

agreed with the plaintiffs and entered its opinion in Covington vs North Carolina, 283

F.Supp.3d 410 (M.D.N.C. 2016). Plaintiffs argued and the court held there was no

legally significant racially polarized voting.

       35.    Subsequent the State appealed the panel’s ruling to the U.S. Supreme

Court, arguing that the legislature drew the districts to avoid violating the Voting Rights

Act. While the lawmakers’ appeal to the Supreme Court was pending, the panel ordered

the General Assembly to create a remedial state house map by March 15, 2017, and to

hold a special election in fall 2017 using the new districts. The state petitioned the


                                                 15
          Case 2:19-cv-00037-D Document 1 Filed 10/31/19 Page 15 of 25
Supreme Court to stay the district court’s remedy pending the resolution of the state’s

earlier appeal. The Court granted the stay, issuing an order temporarily blocking the

lower court’s remedial order and putting the 2017 special elections on hold. North

Carolina vs Covington 138 S. Ct 974, 200 L.Ed.2d 216 (2018).

       36.      On June 5, 2017, the Supreme Court summarily affirmed the decision of the

trial court. The Court also vacated the order staying implementation of a remedy and

2017 special elections, with instructions to the trial court to re-weigh the balance of

equities in determining whether special elections in 2017 were appropriate.

       37.      On June 28, the Supreme Court affirmed in part the lower court’s order,

upholding changes made to remedy racial gerrymandering but reversing the changes

made to two state districts redrawn by the legislature in other parts of the state.

Covington vs North Carolina, 138 S.Ct. 2548, 201 L.E.d2d 993 (2018).

                                 Rucho vs Common Cause

       38.      On August 5, 2016 plaintiffs filed a “political gerrymandering claim” in

federal court asserting North Carolina’s remedial 2016 congressional map – adopted by

the North Carolina legislature after the previous map was struck down as a racial

gerrymander. The plaintiffs argue that the remedial map favored some voters and

penalized others for their political party memberships and affiliations, thereby affecting

the state government’s ability to maintain political neutrality when distributing political

representation and power.




                                              16
             Case 2:19-cv-00037-D Document 1 Filed 10/31/19 Page 16 of 25
       39.     On January 9, 2018, the court struck down the map as an unconstitutional

partisan gerrymander and blocked the state from using the plan for future elections. The

court directed that the North Carolina legislature be given until January 24 to adopt a

remedial plan and directed that any such plan be filed with the court by January 29.

Because of upcoming election deadlines, the court also ordered that the parties propose

special masters to redraw the map in the event the court rejects any legislatively enacted

remedial map.

       40.     On January 11, the legislative defendants filed an emergency motion to stay

the remedial map drawing process pending the Supreme Court’s decisions in Gill v.

Whitford and Benisek v. Lamone. On January 16, the district court denied the defendants’

emergency motion to stay.

       41.     On January 12, the legislative defendants filed an emergency application

with the Supreme Court asking the court to stay proceedings at the district court pending

appeal.

       42.      On January 18, the 3 judge panel issued an order staying the its decision,

including the remedial map process, pending appeal.

       43.     On June 25, the United States Supreme Court vacated and remanded the

three judge panel’s decision on the merits for further consideration in light of Gill v.

Whitford.




                                             17
            Case 2:19-cv-00037-D Document 1 Filed 10/31/19 Page 17 of 25
       44.    On August 27, the three-judge panel issued a new opinion, ruling for the

plaintiffs on all of their claims: the 14th Amendment Equal Protection Clause, the First

Amendment, and Article I of the Constitution.

       45.    On August 31, the legislative defendants filed a motion to stay the opinion

pending Supreme Court review. On September 12, the panel granted that motion.

       46.    On January 4, 2019, the Supreme Court agreed to hear the legislative

defendants' appeal. The Court heard oral argument on March 26.

       47.    On June 27, 2019, in Rucho vs. Common Cause, Id. the Court vacated the

decision below and remanded the case for dismissal, holding that partisan

gerrymandering claims are nonjusticiable.

       48.    On September 5, 2019, the court dismissed the case for lack of jurisdiction.

                                Common Cause vs Lewis

       49.    Common Cause, the North Carolina Democratic Party, and a group of

voters filed a lawsuit on November 13, 2018, in North Carolina Superior Court,

challenging the state's legislative maps on partisan gerrymandering grounds. The

legislature drew these maps in 2017 after the federal courts—in Covington v. North

Carolina—threw out the prior plans for racial gerrymandering. According to the

plaintiffs, the Republican legislative leadership created the 2017 plans to entrench lasting

Republican majorities. The plaintiffs contended that the new plans violate several




                                             18
          Case 2:19-cv-00037-D Document 1 Filed 10/31/19 Page 18 of 25
provisions of North Carolina’s constitution: the Equal Protection Clause; the Free

Elections Clause; and the Freedom of Speech and Freedom of Assembly Clauses.

       50.    Trial took place from July 15 to 26. On September 3, 2019, the state court

struck down the maps as unconstitutional and enjoined their use in future elections. The

court ordered the North Carolina General Assembly to redraw the maps by September 19.

The General Assembly submitted maps to the court, and on September 27, plaintiffs filed

objections to the proposed remedial house plan. The court on the court approved the

remedial plans on October 39, 2019.

                                      Harper vs Lewis

       51.    On September 27, 2019, Fourteen North Carolina voters filed a lawsuit in

state court challenging North Carolina’s current 2016 congressional map on partisan

gerrymandering grounds following the theories affirmed by the trial court in Common

Cause vs. Lewis. The 2016 map, argue plaintiffs, was drawn with express intent to

maximize and entrench Republican party advantage in the state’s congressional

delegation. The plaintiffs contend that the 2016 remedial congressional map violates

several provisions of North Carolina’s constitution: the Free Elections Clause; the Equal

Protection Clause; and the Freedom of Speech and Freedom of Assembly Clauses.

       52.    The plaintiffs are asking the court to declare the map unconstitutional under

the North Carolina Constitution and to enjoin the state from using the current map in any

further elections. The plaintiffs are also asking the court to order the state to adopt a new

plan that complies with the North Carolina Constitution.


                                             19
          Case 2:19-cv-00037-D Document 1 Filed 10/31/19 Page 19 of 25
        53.    On October 9, three Republican members of the North Carolina

congressional delegation filed a motion to intervene as defendants.

        54.    On October 14, the defendants removed the case from state court to a

federal district court.

        55.    On October 22, the district court ordered the case be remanded.

        56.    On October 24, the state court granted the congressional motion to

intervene.

        57.    On October 28, the panel granted the plaintiffs’ motion for preliminary

injunction, preventing the use of the 2016 plan in upcoming elections, pending the

ultimate resolution of the lawsuit. (See Exhibit 1.) The state court’s decision in granting

the preliminary injunction was over the objections of the State Legislative Defendants

raising issues of laches, timeliness, and prior opportunity to raise this issue before

September 27, 2019.

        58.    On information and belief, it is alleged at the present time, the North

Carolina General Assembly is meeting to consider whether to appeal the decision

regarding the trial court’s preliminary injunction decision or to draw a new congressional

plan.

        59.    During the hearings on the motion for preliminary injunctions, the trial

court received an affidavit from the Executive Director of the State Board of Elections

outling the time line needed for any new plan to be incorporated into the administrative



                                             20
          Case 2:19-cv-00037-D Document 1 Filed 10/31/19 Page 20 of 25
process necessary for voters to participate in the currently scheduled filing period and

primary elections. (A copy of this affidavit is attached hereto and incorporated herein as

Exhibit 2.)

                                 COUNT I
                       CONSTITUTIONAL INFRINGEMENT

       60.    Plaintiffs allege and incorporate the foregoing paragraphs of this

Complaint as if fully set forth herein.

       61.    In anticipation of the 2020 congressional elections being conducted

using existing congressional maps, Plaintiff Brewster in January 2019, began a

campaign for congress under the existing 12 th Congressional District.

       62.    Plaintiff Brewster’s campaign activities include, personally soliciting

voters, conducted meet and greets and coffees with voters, establishing a campaign

webpage, hiring a political and media consultant, starting a facebook page and other

social media to contact voters in the Charlotte area.

       63.    Plaintiff Brewster is not an incumbent congressman and has fewer

financial resources than the incumbent congresswoman to electioneer and campaign.

His campaign will be disadvantaged by a change in the electoral districts together

with a shortening of the primary or general election campaign because he must

depend on his free speech rights and personal campaigning to persuade voters to vote

for him. Similarly affected will be his volunteers and party supporters who must

electioneer on his behalf.



                                            21
          Case 2:19-cv-00037-D Document 1 Filed 10/31/19 Page 21 of 25
      64.     Plaintiff Brewster, unlike his opponent incumbent, must rely primarily

on small donations to fund his campaign. Changing or shortening the campaign

period will impair the progress he has made in creating a donor base and require him

to start his campaign over in a new district. Any change in the geography of the

districts would force him and congressional candidates similarly situated to expend

significant funds in order to reach new constituents while simultaneously depriving

them of the necessary time to raise.

      65.     Plaintiff Larry E. Norman is currently a voter in the 2nd congressional

district whose congressman he has relied upon for constituent services for the past

ten years .He regularly votes for and donates to his congressman and associates with

others to help his re-election efforts. The district as presently composed is a swing

district in which the congressman has won elections in the past but is not assured of

winning in the future. The district congressman has obtained seniority in Congress on

Committees which consider legislation which impact the Plaintiff and others like him

and such influence will be lost if the Legislature or the courts redraws the district

boundaries.

      66.     Defendant Hill, serves on his political party’s congressional district

committee. His party organizes itself by congressional districts for purposes of its

internal governance in electing members to its executive and central committees.

      67.     Currently Defendant Hill is a county chairman in his political party and

is recruiting candidates to run against an incumbent congressman and such



                                           22
         Case 2:19-cv-00037-D Document 1 Filed 10/31/19 Page 22 of 25
candidates will need to know the names addresses and voting history of the voters in

order to conduct an effective campaign and fundraising.

       68.    Should changes be made by the state legislature or state board of

elections in the congressional districts, the costs of campaigning will rise and

plaintiffs will need to employ expensive advertising to reach voters in areas which

are not currently contained in their districts. Grassroots efforts including door to

door canvassing, telephone banks, community coffees and precinct walks require

candidates are less expensive than advertising available to incumbents. The lack of

direct voter contact destroys the benefits of an electoral campaign and focuses on

party affiliation rather than a comparison of the individual merits of candidates,

harming democracy and placing focus on only well-funded candidates.

       69.    Given the possibility of state court action changing the districts, the

Plaintiffs will be damaged by any delay in the current districts including the

possibility of a disappointed litigant seeking appellate review, adding further

confusion and uncertainty for the voters and the candidates. Furthermore, the

candidates may be faced with bifurcated primaries in which fewer voters participate

in the elections for congress than do in single primaries.

       70.    Based upon the foregoing harms, the Plaintiffs ask the court to declare

the rights of the parties as follows:




                                           23
          Case 2:19-cv-00037-D Document 1 Filed 10/31/19 Page 23 of 25
      (1) If the election cycle begins on December 2, 2020, under current state law,

      will any changes to the election districts necessarily violate the Constitutional

      rights of the Plaintiff and those similarly situated?

                              PRAYER FOR RELIEF

      WHEREFORE the Plaintiffs pray the court to grant the following relief:

      1.      Award temporary and permanent injunctive relief enjoining the

Defendants, its agents, officer and employees from enforcing implementing or

giving any effort to enforce a congressional election based on a map or plan

different from that currently enacted by the State Legislature.

      2.      Award Plaintiffs their costs, disbursement and reasonable attorneys’

fees incurred in bringing this action pursuant to 42 U.S.C. Section 1988.

      3.      Tax the costs of this action against Defendants; and

      4.      Grant such other relief as this court seems just and proper.

      This 31 day of October, 2019.



                                        /s/ Robert Neal Hunter, Jr.
                                        Robert Neal Hunter, Jr. (NCSB 5679)
                                        HIGGINS BENJAMIN, PLLC
                                        301 N Elm Street, Suite 800
                                        Greensboro, North Carolina 27401
                                        Telephone: (336) 273-1600
                                        Facsimile: (336) 274-4650
                                        Email:        rnhunterjr@greensborolaw.com




                                           24
           Case 2:19-cv-00037-D Document 1 Filed 10/31/19 Page 24 of 25
                           Conrad Boyd Sturges, III (NCSB 22342)
                           DAVIS, STURGES & TOMLINSON, PLLC
                           P.O. Drawer 708
                           Louisburg, NC 27549
                           Telephone: (919) 496-2137
                           Facsimile: (919) 496-6291
                           Email:       bsturges@dstattys.com

                           Attorneys for Plaintiffs




                             25
Case 2:19-cv-00037-D Document 1 Filed 10/31/19 Page 25 of 25
